FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


JASON ALEXANDER YEGGE,                        )
                                              )
              Appellant,                      )
                                              )
v.                                            )          Case No. 2D12-4193
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed April 15, 2015.

Appeal from the Circuit Court for Pinellas
County; Richard A. Luce, Judge.

Howard L. Dimmig, II, Public Defender, and
Alisa Smith, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Dawn A. Tiffin, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.

              Jason Alexander Yegge appeals the sentence he received on remand

after his partially successful appeal from the denial of his Florida Rule of Criminal

Procedure 3.800(a) motion to correct an illegal sentence. He argues that his ten-year

mandatory minimum sentence for the offense of armed burglary is illegal because
youthful offenders are not subject to mandatory minimum sentencing, even after

committing a substantive violation of probation. Because Yegge's ten-year mandatory

minimum sentence is not illegal, despite his youthful offender status, we disagree and

affirm Yegge's mandatory minimum sentence.

              In 2003, Yegge pleaded guilty to armed burglary, manufacture of

marijuana, and misdemeanor possession of drug paraphernalia. The trial court withheld

adjudication and sentenced Yegge as a youthful offender to drug offender probation for

the burglary and manufacture charges. The court adjudicated Yegge guilty and

sentenced him to time served for the paraphernalia charge. In 2005, after having twice

been restored to probation following violations for possessing drugs, Yegge admitted to

violating his probation by committing the criminal offenses of possession of a controlled

substance and introduction of contraband into a county detention facility. The court

revoked Yegge's probation and youthful offender designation, adjudicated him guilty,

and sentenced him to a ten-year mandatory minimum term pursuant to section 775.087,

Florida Statutes (2002), for armed burglary and to five years' prison for manufacture of

marijuana.

              Yegge subsequently challenged the trial court's revocation of his youthful

offender status in a rule 3.800(a) motion to correct illegal sentence. This court reversed

the postconviction court's order denying relief and remanded for the circuit court to

amend Yegge's sentence to reflect his youthful offender classification. We expressly

affirmed Yegge's ten-year mandatory minimum sentence. See Yegge v. State, 88 So.

3d 1058, 1059 (Fla. 2d DCA 2012) ("The maximum sentence for Yegge's original

offense, armed burglary, is life in prison. Therefore, Yegge's ten-year mandatory




                                           -2-
minimum was not illegal." (citation omitted)). On remand, the circuit court resentenced

Yegge as a youthful offender but did not alter his ten-year mandatory minimum

sentence. On appeal, Yegge argues that his ten-year mandatory minimum sentence is

illegal because sentencing enhancements do not apply to youthful offender sentences.

We disagree.

               Once Yegge violated probation or community control, he was resentenced

in accordance with section 958.14, Florida Statutes (2002) (emphasis supplied), which

provides:

               A violation or alleged violation of probation or the terms of a
               community control program shall subject the youthful
               offender to the provisions of s. 948.06. However, no youthful
               offender shall be committed to the custody of the department
               for a substantive violation for a period longer than the
               maximum sentence for the offense for which he or she was
               found guilty, with credit for time served while incarcerated, or
               for a technical or nonsubstantive violation for a period longer
               than 6 years or for a period longer than the maximum
               sentence for the offense for which he or she was found
               guilty, whichever is less, with credit for time served while
               incarcerated.

In our view, this unqualified statement of the sanctions to which a youthful offender who

commits a substantive violation is exposed reflects the legislature's intent that such

offenders lose the benefit of the original sentencing limitations of the Youthful Offender

Act. To understand the full import of the first sentence of this statute, some statutory

history is helpful. When section 958.14 was enacted in 1978, it provided simply that "[a]

violation or alleged violation of probation or the terms of a community control program

shall subject the youthful offender to the provisions of s. 948.06(1). . . ." Ch. 78-84,

§ 14, at 123, Laws of Fla. In 1985, the legislature modified this sentence as follows:




                                            -3-
              Provided that, no youthful offender shall be committed to the
              custody of the department for such violation for a period
              longer than 6 years or for a period longer than the maximum
              sentence for the offense for which he was found guilty,
              whichever is less, with credit for time served while
              incarcerated.

Ch. 85-288, § 24, at 1821, Laws of Fla. And again in 1990, the legislature further

amended the second sentence to apply the six-year cap only to technical, not

substantive, violations of probation. See § 958.14, Fla. Stat. (Supp. 1990), amended by

ch. 90–208, § 19, at 1161, Laws of Fla.; see also Shultz v. State, 136 So. 3d 1232, 1234

(Fla. 2d DCA 2014). The statute has remained substantively unchanged since then,

including the statute relevant here.

              It is widely accepted that youthful offenders maintain their "youthful

offender status" after violating probation or community control. See Lee v. State, 67 So.

3d 1199, 1202 (Fla. 2d DCA 2011); accord Smith v. State, 143 So. 3d 1023, 1024-25

(Fla. 4th DCA 2014); Jacques v. State, 95 So. 3d 419, 420 (Fla. 3d DCA 2012);

Christian v. State, 84 So. 3d 437, 441-42 (Fla. 5th DCA 2012); Hudson v. State, 989 So.

2d 725, 726 (Fla. 1st DCA 2008). As we explained in Yegge, "[a] youthful offender

designation carries benefits—including the availability of programs and facilities, and,

though Yegge may not qualify, eligibility for early release—within the criminal justice

system." 88 So. 3d at 1060; see also Christian, 84 So. 3d at 443. However, although

the trial court must continue a youthful offender's status after a substantive violation of

probation or community control, the trial court is not precluded from imposing an

enhanced sentence under the Youthful Offender Act.

              "The intent of the legislature should be derived from the plain language of

the statute in question." State v. Watts, 558 So. 2d 994, 997 (Fla. 1990). A plain



                                            -4-
reading of section 958.14 leads to the conclusion that the sentencing limitations

contained in section 958.04, which preclude sentencing enhancements, do not apply to

a sentence imposed after a substantive violation of probation or community control.

Section 958.14 states that a violation of probation shall subject the youthful offender to

sentencing under the general violation statute, section 948.06, which states that on

revocation of probation or community control the court "shall . . . impose any sentence

which it might have originally imposed before placing the probationer on probation or

the offender into community control." § 948.06(1), Fla. Stat. (2002) (emphasis added).

This language is mandatory.

              Although youthful offenders who commit technical violations of probation

or community control retain the benefit of the six-year sentencing cap, youthful

offenders who commit a substantive violation may be sentenced to "the maximum

sentence for the offense for which he or she was found guilty." § 958.14. A defendant's

maximum exposure in a criminal case is controlled by the charging document. Yegge

was charged with armed burglary and the information alleged that he was armed or

became armed with a firearm. After Yegge pleaded guilty to armed burglary, his

maximum sentence was controlled by sections 810.02(2)(b) and 775.087(2)(a)(1)(d),

Florida Statutes (2002), and the guidelines in effect at the time of his offense. Once a

youthful offender violates probation, he is sentenced according to section 958.14, which

states that a youthful offender who commits a substantive violation is exposed to the

maximum sentence for his original offense. A defendant's maximum sentence for his

original offense necessarily includes any enhancements for which he qualifies. See

Mendenhall v. State, 48 So. 3d 740, 750 (Fla. 2010) ("We thus conclude that under




                                           -5-
section 775.087(2)(a)(3), the trial court has discretion to impose a mandatory minimum

within the range of twenty-five years to life. Consequently, we conclude that

Mendenhall was properly sentenced to thirty-five years with a thirty-five-year mandatory

minimum, notwithstanding the statutory maximum of thirty years contained in section

775.082 for Mendenhall's offense."); Lareau v. State, 573 So. 2d 813, 815 (Fla. 1991)

(explaining that the defendant's "maximum guideline sentence" included the section

775.087(1), Florida Statutes (1985), enhancement). Nothing in section 958.14 suggests

that a sentence imposed after a substantive violation is limited by the other qualifiers of

section 958.04. Imposing a mandatory minimum on a youthful offender sentence does

not equate with removing a defendant's youthful offender status.

              Yegge, however, relies on State v. Arnette, 604 So. 2d 482 (Fla. 1992), for

the proposition that "[u]nless the legislature clearly states otherwise, youthful offenders

maintain youthful offender status even when they violate a condition of community

control." Id. at 484. In Arnette, the Florida Supreme Court considered the application of

the six-year cap to a youthful offender who committed a substantive violation of

community control in 1984. In holding that the cap does apply to youthful offenders

sentenced after a violation of probation or community control under the pre-1985

version of the statute, the court concluded that the 1985 amendment was evidence of

the legislature's prior intent "to limit penalties against youthful offenders to six years."

Id. The Arnette decision does not address the application of mandatory minimums to

youthful offender sentences and is thus limited to the application of the sentencing cap;

as noted above, in 1990 the legislature amended that cap to apply to technical




                                             -6-
violations only. Arnette simply does not support application of the sentencing limitations

of section 958.04 to a youthful offender following a substantive violation of probation.

              We recognize that the Fourth District has expressed a view contrary to

ours and held that drug trafficking mandatory minimum sentences cannot be imposed

on a youthful offender who substantively violates probation. See Blacker v. State, 49

So. 3d 785, 789 (Fla. 4th DCA 2010) ("Because [the defendant] maintains his youthful

offender status, the minimum mandatory penalties do not apply."). To support its

holding, the Fourth District cited Mendez v. State, 835 So. 2d 348 (Fla. 4th DCA 2003),

and Jones v. State, 588 So. 2d 73 (Fla. 4th DCA 1991). However, both Mendez and

Jones address initial youthful offender sentencing under section 958.04, not

postviolation sentencing under section 958.14. Moreover, in Goldwire v. State, 73 So.

3d 844 (Fla. 4th DCA 2011), the Fourth District held that the trial court has discretion to

impose a non-youthful offender sentence after a substantive violation of probation and

specifically noted that "the trial court is not required to impose the minimum mandatory

sentence, but instead, is able to do so when exercising its discretion, dependent upon

the circumstances of the case." Id. at 846.

              Similarly, the special concurrence relies on State v. Wooten, 782 So. 2d

408 (Fla. 2d DCA 2001), to support its conclusion that Yegge's youthful offender

designation "trumped the otherwise mandatory 10/20/Life statute and removed the

possibility of enhancing his sentence with a ten-year minimum mandatory." However,

because the issue in Wooten was whether the 10/20/Life Statute could be applied to a

youthful offender's initial sentence, its reasoning is not relevant to Yegge's appeal from

a postviolation sentence. Section 958.14 does not extend the sentencing limitations of




                                            -7-
section 958.04 to youthful offenders who substantively violate supervision. This follows

from our understanding that youthful offenders do not receive the benefit of the

sentencing cap based on being repeat offenders.

              In this case, the trial court properly exercised its discretion to impose the

mandatory minimum sentence for Yegge's armed burglary offense after he committed a

substantive violation of probation. We agree with the analysis in Goldwire. To the

extent that our decision conflicts with Blacker, we certify conflict.

              Affirmed.



WALLACE and CRENSHAW, JJ., Concur.
DAVIS, CHARLES A., SENIOR JUDGE, Concurs specially with opinion.




                                             -8-
DAVIS, Senior Judge, Specially concurring.

             Because in Yegge v. State, 88 So. 3d 1058, 1059-60 (Fla. 2d DCA 2012),

this court held that Yegge's ten-year sentence—including the 10/20/Life minimum

mandatory enhancement—is legal, I must concur with the majority opinion. However, it

is my opinion that because Yegge maintained his youthful offender status when he was

resentenced on remand, the 10/20/Life sentencing enhancement statute, section

775.087(2), does not apply to this new sentence.1 Accordingly, it is my belief that this

court should recede from Yegge, 88 So. 3d 1058, reverse Yegge's sentence, and

remand this case with instructions that Yegge be resentenced as a youthful offender to

a term within the statutory maximum that does not include the 10/20/Life enhancement.

             When this court reversed the denial of Yegge's rule 3.800(a) motion, we

concluded "that the sentencing court must maintain the defendant's youthful offender

status upon resentencing for a violation of probation even when the violation [i]s

substantive." Yegge, 88 So. 3d at 1059-60. However, this court denied Yegge's

additionally requested relief regarding the minimum mandatory enhancement to Yegge's

sentence, observing that "[a] youthful offender who commits a substantive violation of

probation can be sentenced to the maximum sentence allowable for the original

offense" and that "the six-year limitation applicable to youthful offender sentences no

longer applies." Id. at 1059 (emphasis omitted) (citing § 958.14, Fla. Stat. (2007), which

provides that "no youthful offender shall be committed to the custody of the department




             1
                See generally Young v. State, 86 So. 3d 541, 543 (Fla. 2d DCA 2012)
(recognizing section 775.087(2) to be an enhancement statute by noting that "in order
for a court to enhance a defendant's sentence based on section 775.087(2), the
grounds for the enhancement must be clearly charged in the information").


                                           -9-
for a substantive violation for a period longer than the maximum sentence for the

offense for which he or she was found guilty"). Accordingly, this court concluded that

because the maximum sentence for armed burglary under section 810.02(2)(b), Florida

Statutes (2002), is life and the six-year cap for the originally imposed youthful offender

sentence under section 958.04 no longer applied, Yegge's ten-year sentence, including

the minimum mandatory designation, was within the allowable sentencing range and

was legal. 88 So. 3d at 1059. This court did not, however, specifically consider that

imposing the minimum mandatory against Yegge required the additional application of

the 10/20/Life sentencing enhancement to a youthful offender sentence. Instead, we

reversed the postconviction court's order and remanded solely "for amendment of

Yegge's sentence to reflect his youthful offender classification." Id. at 1060.

              On remand, the trial court resentenced Yegge by reinstating his youthful

offender status and leaving his ten-year sentence, including the 10/20/Life minimum

mandatory enhancement, intact. Although this is in keeping with the holding of Yegge, I

conclude that such constitutes an illegal sentence because 10/20/Life sentencing

enhancements do not apply to youthful offender sentences.

              Initially, I note that this court has held that sentencing enhancements

pursuant to section 775.087(2) do not apply to youthful offender sentences at the time

of original sentencing. In Wooten, 782 So. 2d 408, the State challenged Wooten's

sentence on direct appeal, arguing that the trial court erred in not applying the

10/20/Life enhancement to the youthful offender sentence imposed. This court

affirmed, concluding that "the 10/20/Life statute contains no language to supersede the

youthful offender sentence and . . . that minimum mandatory sentencing is not




                                           - 10 -
applicable when one is sentenced as a youthful offender." Id. at 410. Admittedly,

Wooten is factually distinguishable from the instant case in that there the State was

challenging Wooten's original youthful offender sentence rather than a sentence

imposed after a substantive violation of probation. However, the clear holding of the

Wooten opinion is that the 10/20/Life enhancement statute does not apply to the original

sentence imposed under the Youthful Offender Act. The question before this court in

the instant appeal is whether an individual's retention of youthful offender status after a

substantive violation of supervision likewise prohibits imposition of the 10/20/Life

minimum mandatory. And I conclude that it should.

              In doing so, I disagree with the majority's reasoning in three ways. First,

the majority dismisses the reasoning in Arnette, 604 So. 2d 482, as limited only to the

application of the six-year sentencing cap to resentencing of youthful offenders following

a substantive violation of supervision. The majority concludes that Arnette has no

application here because the legislature amended the cap in 1990, limiting it to technical

violations only. I do recognize that Arnette arose in a different posture than the instant

case, but I nevertheless find its reasoning instructive.

              In that case, at Arnette's original sentencing in 1981 on a charge of

burglary, the trial court designated him to be a youthful offender and imposed a split

sentence of four years' prison and two years' community control. He then violated the

conditions of his community control in 1984, and the sentencing court resentenced him

to life in prison. The Fifth District vacated the life sentence, concluding that it was

illegal. Arnette v. State, 566 So. 2d 1369, 1373 (Fla. 5th DCA 1990). On review, the

Florida Supreme Court noted that at the time of Arnette's resentencing,




                                            - 11 -
              section 958.14, Florida Statues (1983), read: "A violation or
              alleged violation of the terms of a community control
              program shall subject the youthful offender to the provisions
              of s. 948.06(1)." Subsection 948.06(1), Florida Statutes
              (1983), provided that, if community control is revoked
              because of a violation, the court may "impose any sentence
              which it might have originally imposed before placing the
              probationer or offender on probation or into community
              control." Thus, we must determine what sentence the trial
              judge could have imposed on Arnette originally.

604 So. 2d at 483. In answering that question, the supreme court specifically

addressed a 1985 amendment to section 958.14 by which the legislature added the

provision that "no youthful offender shall be committed to the custody of the department

for such violation for a period longer than [six] years or for a period longer than the

maximum sentence for the offense for which he was found guilty, whichever is less."

See 604 So. 2d at 484. The court interpreted this language to be "a declaration of [the

legislature's] prior intent" and observed as follows:

                      It has always been clear that the legislature intended
              to treat youthful offenders differently than adults. Unless the
              legislature clearly states otherwise, youthful offenders
              maintain youthful offender status even when they violate a
              condition of community control. Section 958.14 did not
              specifically authorize applying adult sanctions to a youthful
              offender, and now we perceive the legislature's intent to
              have been to limit penalties against youthful offenders to six
              years.

Id. (emphasis added). Thus, the court affirmed the decision of the Fifth District to

vacate Mr. Arnette's life sentence and "authorize[d] a total of six years' imprisonment."

Id.

              As the majority points out, in 1990, the legislature again amended section

958.14, changing the second sentence of the statute to read as follows:




                                           - 12 -
              However, no youthful offender shall be committed to the
              custody of the department for a substantive violation for a
              period longer than the maximum sentence for the offense for
              which he or she was found guilty . . . or for a technical or
              nonsubstantive violation for a period longer than [six] years
              or for a period longer than the maximum sentence for the
              offense for which he or she was found guilty, whichever is
              less . . . .

              I agree that this amendment establishes the legislature's intent to remove

the six-year cap for youthful offender sentences following substantive violations of

probation. But the balance of the section was left unchanged. Therefore, both the pre-

1990 version of section 958.14—which was at issue in Arnette—and the post-1990

version of section 958.14—at issue here—state in the first sentence that "[a] violation or

alleged violation of probation or the terms of a community control program shall subject

the youthful offender to the provisions of s. 948.06(1)."

              In Arnette, the supreme court concluded that this language in section

958.14 should not be considered as the legislature's statement that every conceivable

adult sanction should be available upon resentencing youthful offenders for violations of

probation without limitation. 604 So. 2d at 484 ("Section 958.14 did not specifically

authorize applying adult sanctions to a youthful offender."). And although subsequent

amendments have expanded the range of postviolation youthful offender sentencing

options beyond those available under the version of section 958.14 applicable in

Arnette, I see nothing in the post-Arnette amendments to section 958.14 that changes

this conclusion or authorizes the limitless application of section 948.06(1) to youthful

offender sentences following a substantive violation. The post-Arnette amendment

merely altered the scope of the youthful offender limitations according to the




                                           - 13 -
seriousness of the violation of supervision. Accordingly, I conclude that Arnette applies

and supports a reversal in this case.

              I also disagree with the majority's assessment that the first line of section

958.14 is an "unqualified" directive that upon a substantive violation of supervision

youthful offenders are to be resentenced only pursuant to section 948.06(1). In my

opinion, this language most certainly has been qualified—both by case law requiring

that a youthful offender designation be retained upon resentencing after a violation of

probation, see, e.g., Vantine v. State, 66 So. 3d 350, 352 (Fla. 2d DCA 2011), and more

pointedly by the second sentence of section 958.14, which requires that "no youthful

offender shall be" resentenced "for a substantive violation for a period longer than the

maximum sentence for the offense for which he or she was found guilty." (Emphasis

added.) The first sentence of section 958.14 serves to sever the restraints of the

original youthful offender sentencing caps of section 958.04(2), but the second

sentence dictates the boundaries for resentencing after substantive violation.

              It is the interpretation of the phrase "maximum sentence for the offense for

which he or she was found guilty" in the second sentence that brings me to my final

disagreement with the majority's opinion. The majority correctly states that the youthful

offender who is found to have committed a substantive violation of supervision is

subject to this section 958.14 language. But the majority then concludes that "a

defendant's maximum exposure in a criminal case is controlled by the charging

document." (Emphasis added.) It is with this language that I disagree because "the

maximum sentence for the offense" is not necessarily synonymous with "a defendant's




                                           - 14 -
maximum exposure in a criminal case."2 The maximum sentence for an offense is

determined by the legislature via statute. But a defendant's maximum exposure is

determined by the statutory maximum sentence combined with other specific factors as

related to the particular defendant or the specific circumstances of the commission of

the offense. See, e.g., §§ 775.082(9)(a), .084, .087.

              In the instant case, Yegge was adjudicated guilty of an armed burglary,

which carries a maximum sentence of life. Because Yegge's offense involved the use

of a firearm, which is not an element of the offense, see § 810.02(2)(b), absent any

youthful offender considerations, his maximum exposure would have included the

mandatory 10/20/Life enhancement in addition to the statutory maximum life sentence.

Under the circumstances of the instant case, it is clear that the statutory maximum and

Yegge's maximum exposure were not the same.

              An examination of Yegge's original sentence illustrates why this distinction

is important. At the time of his original conviction and sentence, the trial court's decision

to sentence him as a youthful offender was discretionary. Once the trial court elected to

exercise its discretion and sentence Yegge as a youthful offender, that designation

trumped the otherwise mandatory 10/20/Life statute and removed the possibility of

enhancing his sentence with a ten-year minimum mandatory. See Bennett v. State, 24

So. 3d 693, 694 (Fla. 1st DCA 2009); see also State v. Drury, 829 So. 2d 287 (Fla. 1st

DCA 2002). This is true, and in keeping with the holding of Wooten, 782 So. 2d 408,

because "[t]he youthful offender sentencing statute itself expressly provides that the



              2
              I would also note that a defendant's maximum exposure is determined by
the offenses adjudicated at the time of judgment rather than those charged in the
information.


                                           - 15 -
sentencing alternatives prescribed therein are [i]n lieu of other criminal penalties

authorized by law." See Holmes v. State, 638 So. 2d 986, 987 (Fla. 1st DCA 1994)

(second alteration in the original) (internal quotation marks omitted).

              When Yegge then committed a substantive violation of his probation,

pursuant to the second sentence of section 958.14, Yegge's new sentence could be no

"longer than the maximum sentence for" armed burglary. According to section

810.02(2), the trial court could have sentenced Yegge to life because "[b]urglary is a

felony of the first-degree, punishable by imprisonment for a term of years not exceeding

life imprisonment or as provided in s. 775.082, s. 775.083, or s. 775.084." (Emphasis

added.) Although, section 810.02(2) makes reference to section 775.084, which sets

forth sentencing enhancements for violent career criminals, habitual felony offenders,

and habitual violent felony offenders, the burglary statute contains no additional

reference to the availability of a minimum mandatory sentencing enhancement pursuant

to section 775.087.3 As such, upon resentencing of Yegge, the trial court exceeded the

scope of section 958.14 by imposing the 10/20/Life minimum mandatory enhancement

to his ten-year sentence.

              Furthermore, in my opinion, the holdings in Mendenhall, 48 So. 3d at 750,

and Lareau, 573 So. 2d at 815, which are cited by the majority to support its conclusion

that the maximum sentence for the original offense includes 10/20/Life enhancements,

are inapplicable to the instant case because they are distinguishable. First, neither

Mendenhall nor Lareau was sentenced as a youthful offender, and the sentences at



              3
                Cf. Polite v. State, 973 So. 2d 1107, 1115 (Fla. 2007) ("[W]e have applied
the principle that the [l]egislature knows how to accomplish what it has omitted in a
provision, in construing related statutes." (internal quotation marks omitted)).


                                           - 16 -
issue in those cases were original sentences, not ones imposed upon revocation of

probation. Furthermore, the specific issue in Mendenhall was

              whether the mandated "minimum term of imprisonment of
              not less than [twenty-five] years and not more than a term of
              imprisonment of life in prison" under section 775.087(2)(a)(3)
              gives the trial court the discretion to impose a sentence
              anywhere within the range of twenty-five years to life, even if
              that sentence exceeds the statutory maximum of thirty years
              provided for under section 775.082(2)(c).

48 So. 3d at 745. That case in no way addressed whether section 775.087(2)

enhancements are part of the statutory maximum sentences a youthful offender might

face upon resentencing after a substantive violation of supervision.

              Lareau is also factually distinguishable because the three-year minimum

mandatory applied in that case was part of a plea bargain to which Lareau agreed.

Additionally, Lareau addressed the application of section 775.087(1), Florida Statutes

(1985), which is a reclassification statute. The "consequential enhancement of

penalties" referred to in Lareau are increased penalties based on the reclassification of

the degree of the offense. 573 So. 2d at 815. Such reclassification is not an

enhancement to the sentence like a 10/20/Life minimum mandatory, but rather it is an

increase in the severity of the offense itself. Furthermore, reclassification is not an

issue in the instant appeal. Finally, the version of section 775.087 at issue in Lareau did

not include the 10/20/Life enhancements at issue here because this provision was not

enacted until 1999. See ch. 99-12, § 1, at 538-42, Laws of Fla.

              Because this court is not receding from Yegge, 88 So. 3d 1058, I must

concur in the result of the majority. However, for the reasons I have discussed, I would

recede from this court's opinion in Yegge to the extent that it affirms the application of




                                           - 17 -
the 10/20/Life sentencing enhancement to a youthful offender sentence and would

remand for resentencing of Yegge as a youthful offender to a term within the statutory

maximum but not to include the 10/20/Life enhancements.

              I would also note that the Fourth District has recently taken the

contradictory position that upon resentencing for a substantive violation of supervision

by a youthful offender, the trial court has the discretion to impose a non-youthful

offender sentence, for which an offense using a firearm would necessarily include the

application of the 10/20/Life minimum mandatory enhancement. See Goldwire v. State,

73 So. 3d 844 (Fla. 4th DCA 2011). As such, in reversing to recede from Yegge, I also

would certify conflict with Goldwire, 73 So. 3d 844, on this issue.




                                           - 18 -